—Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 12, 1997, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
In our view, there is substantial evidence in the record to support the Unemployment Insurance Appeal Board’s ruling that claimant’s late return from lunch constituted disqualifying misconduct in this instance. Claimant’s supervisor testified *710that claimant, a bookkeeper, had been repeatedly warned that she must take her lunch break between the hours of 12:00 p.m. and 2:00 p.m. Refusal to obey an employer’s reasonable rules and continued lateness after sufficient warnings can constitute misconduct barring receipt of unemployment insurance benefits (see, Matter of Barry [Hudacs], 199 AD2d 807; Matter of Brown [Hartnett], 176 AD2d 425). Although claimant maintains that the lunch hour policy was inconsistently enforced and she was actually fired in retaliation because of a dispute with her supervisor, the contrary testimony created a credibility issue for the Board to resolve (see, Matter of Foster [Sweeney], 244 AD2d 628).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.